DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
In view of the preliminary amendment filed on 11/13/2018 the restriction requirement has been withdrawn.  Claims 7-9 are examined on the merits herein.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the support pin (300) that is inserted into at least one of the inlet of outlet (115) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 7-9 are objected to because of the following informalities:  In claim 1, line 7 the limitation “where the support pin inserted” is awkward.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "the end" in 9.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the part" in 9.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the scrap" in 9.  There is insufficient antecedent basis for this limitation in the claim.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Asano et al. (JP-2008036650A IDS) (hereafter Asano) in view of Otahal et al. (US 2012/0175092A1) (hereafter Otahal) and Wang (US 2009/0178784A1).
With respect to claim 7, Asano teaches a method for manufacturing a heat exchanger for a vehicle (the underlined portion is merely intended use) (title; and figures), comprising: providing a plurality of cooling panels (12a, 12b) bonded to each other by pressing a cooling panel module where the plurality of cooling panels are stacked vertically (figure 1; and paragraphs 38, 40, 45, and 53 of the machine translation), wherein each cooling panel is provided with an inlet through which coolant is input and an outlet through which the coolant is discharged (figure 1).
With respect to claim 7, Asano does not teach inserting a support pin into at least one of the inlet and the outlet of the cooling panel; brazing the cooling panel module where the support pin inserted into at least one of the inlet and the outlet of the cooling panel; and cutting the end of at least one of the inlet and the outlet of the cooling panel. 
However, Otahal teaches inserting a support pin (the sidewalls of honey comb 12) into at least one of the inlet and the outlet of the cooling panel (figure 12); and brazing the cooling panel module where the support pin inserted into at least one of the inlet and the outlet of the cooling panel (paragraphs 35 and 38).
At the time of filing the claimed invention it would have been obvious to one of ordinary skill in the art to utilize the honeycomb structure of Otahal in the apparatus of Asano in order to achieve high strength while using a low amount of material. (paragraph 15).
While, Wang teaches cutting the end of at least one of the inlet and the outlet of the cooling panel (figures 10-11; and paragraphs 2, 4, 20, and 30).
At the time of filing the claimed invention it would have been obvious to one of ordinary skill in the art to cut the end of at least one of an inlet and outlet as taught by Wang in the collective process of Asano and Otahal in order to form a lower profile assembly.
With respect to claim 8, Wang teaches cutting the scrap region in which the joint/welding is performed panel (figures 10-11; and paragraphs 20 and 30), but fails to explicitly teach brazing.  However, Asano teaches the brazing process which is the basis of the obviousness rejection (paragraphs 26-27, 40, and 48). Accordingly, in the collective process of Asano, Otahal, and Wang the brazing of Asano would be cut off. 

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Asano, Otahal, and Wang as applied to claim 1 above, and further in view of Nakata (US 2006/0151155A1).
With respect to claim 9, Asano, Otahal, and Wang do not teach wherein the brazing that is performed at the brazing step is a vacuum-brazing. However, Nakata teaches vacuum brazing. 
At the time of filing the claimed invention it would have been obvious to one of ordinary skill in the art to utilize vacuum brazing as taught by Nakata in the collective process of Asano, Otahal, and Wang in order to prevent contamination.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KILEY SHAWN STONER whose telephone number is (571)272-1183.  The examiner can normally be reached on Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KILEY S STONER/            Primary Examiner, Art Unit 1735